DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
JUN 8, 1989

Charles W. Wheeler, DATE:
Petitioner,
“Ve Docket No. C-61

DECISION CR 28
The Inspector General.

DECISION AND ORDER

The Petitioner requested a hearing to contest the
Inspector General's (I.G.'s) determination to exclude hin
from participation in Medicare and to direct that the
Petitioner be excluded from participation in State health
care programs (e.g., Medicaid), for a period of five
years.1/ This Decision and Order resolves this case on
the basis of written briefs and a stipulated record.2/

1/_ For the sake of brevity, I hereafter refer only to
Medicaid as constituting "State health care programs"
under section 1128 of the Social Security Act.

2/ Ina preliminary ruling, I granted the Petitioner's
request to consolidate his hearing, docketed as No. C-61,
with the hearing for Petitioner Joan K. Todd, Docket No.
C~63. The Petitioner is the son of Petitioner Todd, and
the circumstances underlying their convictions, and the
I.G.'s action to exclude them were essentially identical.
The I.G. had no objection to the consolidation. See
December 9, 1988 Prehearing Order and Notice of Hearing
Schedule.

As I indicated in my December 9, 1988 Ruling, a separate
Decision and Order is being rendered simultaneously in
Petitioner Todd's case.
2

dismiss. I conclude that the I.G. was required under
federal law to exclude the Petitioner from Medicare, and
to direct his exclusion from Medicaid, for five years.

APPLICABLE STATUTES AND REGULATIONS
I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C. 1320a-7 (West
U.S.C.A. Supp., 1988). Section 1128(a) of the Act,
headed "Mandatory Exclusion," provides for the exclusion
from Medicare, and a directive to the State to exclude
from State health care programs, any individual who is
"convicted of a criminal offense related to the delivery
of an item or service" under the Medicare or Medicaid
programs. Section 1128(c)(3)(B) provides that the period
of such exclusion shall be for a minimum of five years.3/

The term "convicted" is defined in section 1128(i) to
include "when a judgment of conviction has been entered
against the physician or individual by a Federal, State,
or local court," or when a plea of guilty or nolo
contendere has been "accepted by a Federal, State, or
local court." (Emphasis added.)

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of "individuals and other
entities" for twelve types of other convictions,
infractions, or undesirable behavior, such as convictions
relating to fraud, license revocation, or failure to
supply payment information. The Act does not prescribe a
minimum period of exclusion in the case of a permissive
exclusion.

II. The Federal Regulations.

The governing federal regulations (Regulations) are found
in 42 C.F.R. Parts 498, 1001, and 1002 (1987). Part 498
governs the procedural aspects of this exclusion and
Parts 1001 and 1002 govern the substantive aspects.

In accordance with section 498.5(i), a practitioner,
provider, or supplier who has been excluded from program

3/ This version of section 1128 of the Act was enacted
in August 1987. Before August 1987, the Act did not
prescribe a minimum period of exclusion.
3

coverage is "entitled to a hearing before an ALJ
(Administrative Law Judge)." Pursuant to section
1001.128, an individual who has been excluded from
participation has a right to request a hearing before an
ALJ on the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to the delivery
of an item or service under Medicare or Medicaid; and (3)
the length of the exclusion is reasonable.

Section 1001.123(a) requires the I.G. to send written
notice of his determination to exclude an individual or
entity when he has "conclusive information" that the
individual or entity has been convicted of a crime
related to the delivery of an item or service under
Medicare or Medicaid.

BACKGROUND

By letter dated September 30, 1988, the I.G. notified the
Petitioner that, as a result of his conviction of a
criminal offense related to the delivery of an item or
service under Medicaid, he would be excluded from
participation in Medicare and Medicaid for a mandatory
five year period, commencing 20 days from the date of the
Notice.4/ The I.G.'s basis for the exclusion here was
the Petitioner's guilty plea and conviction in the
Circuit Courts of Mercer and Fayette Counties, West
Virginia, of criminal offenses related to the delivery of
an item or service under Medicaid.5/

On October 18, 1988, the Petitioner and Petitioner Todd
timely filed a joint request for hearing on the I.G.'s

determination. I held a prehearing telephone conference
call on December 7, 1988, at which I determined that the
issues raised by the Petitioner's hearing request were

primarily legal issues, which could be further developed
by the parties in written briefing. As reflected in the
December 9, 1988 Prehearing Order and Notice of Hearing

4/ Section 1001.123 of the Regulations provides that the
period of exclusion is to begin 15 days from the date on
the notice; however, the I.G. allowed 5 days for mailing
in this case.

5/ Petitioner Joan K. Todd also received a letter dated
October 6, 1988 from the I.G., notifying her of her
mandatory five-year exclusion from Medicare and Medicaid
because of her guilty plea and conviction in the Circuit
Court of Fayette County, West Virginia of a criminal
offense related to the delivery of an item or service
under Medicaid.
4

Schedule, I stated that, if it were determined later that
an evidentiary hearing was needed, I would contact the
parties to schedule such a proceeding.

EVIDENCE

The material facts in this case are stipulated to and
evidenced by the following exhibits concerning the
underlying State court documents pertaining to the
guilty pleas of the Petitioner and his mother, Petitioner
Joan Todd: the indictments against the Petitioner in
Fayette County and Mercer County (I.G. Exs. 1 and 3,
respectively); the indictment against Petitioner Todd in
Fayette County (I.G. Ex. 2); the transcript of the
Petitioner's plea, along with Petitioner Todd's plea, in
Fayette County (P.Ex. A-1); and the signed plea agreement
of both Petitioners for the charges in both counties.

(P. Ex. A-2).6/ 7/ See also, Tape, containing the
parties' stipulation to the authenticity of all exhibits.

The Petitioner acknowledges that he pleaded guilty in
State court to misdemeanors of "falsifying accounts by
falsely certifying Medicaid cost reports" under State
law, under "an Alford plea arrangement," which the
Petitioner's counsel described as "equivalent to a nolo
contendere plea." P. Br. 1. 8/

6/ The citations to the record in this Decision and
Order are noted as follows:

Petitioner's Brief P. Br. (page)
Petitioner's Exhibit P. Ex. (number) / (page)
I.G.'s Brief I.G. Br. (page)

I.G.'s Exhibit I.G. Ex. (number) / (page)
Petitioner's Reply Brief P. Rep. Br. (page)

Tape of March 10, 1989 Tape

oral argument (by
telephone conference)

7/ The record does not contain the transcript of the
Petitioner's plea or sentencing in the Mercer County
case.

8/ The record indicates that the Petitioner actually
pleaded guilty to the lesser offense of "attempting to
commit the offense of falsifying accounts . .. ." P.Ex.
A-2. The distinction is irrelevant for purposes of this
Decision, however, since either an attempt to commit or
an actual commission of the offense charged against
(continued...)
ISSUES 9/10/

1. Whether the Petitioner is subject to the minimum
mandatory five-year exclusion provision of section
1128 (c) (3) (B) of the Act.

2. Whether the Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

3. Whether the Petitioner was convicted of a criminal
offense "related to the delivery of an item or service"
under the Medicaid program within the meaning of section
1128(a)(1) of the Act.

4. Whether the I.G. failed to comply with the federal
Administrative Procedure Act, by (1) not publishing
regulations to implement the distinction between the
mandatory and permissive exclusion authorities, and
(2) relying upon unpublished guidelines/directives in
implementing the Act.

5. Whether the I.G. was prohibited by provisions of
federal law (regarding program operating
responsibilities) from excluding the Petitioner.

6. Whether there is a need for an evidentiary hearing in
this case.

8/ (...continued)
Petitioner are crimes which similarly concern the
Medicaid program.

9/ The Petitioner's 43 page brief was highly repetitive,
and contained numerous variations of the same issues
outlined here. Some arguments raised by the Petitioner
are not directly addressed in this Decision and Order
because I found them to be either cumulative or
irrelevant under the Act and Regulations.

10/ The issues raised in this case are nearly identical
to those raised by the Petitioner before me in Arthur B.
Stone, D.P.M., Petitioner, v. The Inspector General,
Docket No. C-52, decided May 5, 1989. Counsel for the
Petitioner in this case was also the Petitioner's counsel
in Stone.
6

FINDINGS OF FACT AND CONCLUSIONS OF LAW 11/

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner is a resident of the State of West
Virginia, and was an officer of incorporated nursing
homes in the State. I.G.Exs. 1 and 3.

2. On March 2, 1987, a bill of indictment was returned
in Fayette County, West Virginia against the Petitioner,
charging him with two counts of "falsifying accounts" in
submission of Medicaid cost reports to the State
Department of Welfare.12/ I1.G.Ex. 1.

3. On June 9, 1987, a bill of indictment was returned in
Mercer County, West Virginia against the Petitioner,
charging him with one count of “obtaining money by false
pretenses" in the submission of Medicaid claims to the
State Department of Welfare, and three counts of
“falsifying accounts" in the submission of Medicaid
claims. I.G.Ex. 3.

4. On December 15, 1987, the Petitioner entered into a
Plea Agreement whereby he agreed to plead guilty in
Mercer County, West Virginia to two counts of "attempting
to commit the offense of falsifying documents," a
misdemeanor. P.Ex. A-2.

5. The Mercer County Circuit Court accepted the
Petitioner's guilty plea to the two misdemeanor counts.
P.Ex. A-1/2.

6. The December 15, 1987 plea agreement also included
the Petitioner's agreement to plead guilty in Fayette
County, West Virginia to one count of "attempting to
commit the offense of falsifying accounts," a
misdemeanor. P.Ex. A-2.

7. On February 16, 1988, the Fayette County Circuit
Court accepted the Petitioner's plea. P.Ex. A~1.

11/ Any other part of this Decision and Order which is
obviously a finding of fact or conclusion of law is
incorporated herein.

12/ The West Virginia State Department of Welfare is now
the State Department of Human Services.
7

8. The Petitioner informed the Fayette County Circuit
Court that his guilty plea was taken pursuant to Kennedy
yv. Frazier, 357 S.E.2d 43 (W.Va. 1987) and North Carolina
v. Alford, 400 U.S. 25 (1970). P.Ex. A-1/5.

9. At the time the Petitioner entered his guilty plea,
he was advised that the guilty plea would result ina
judgment of guilt. P.Ex. A-1/25.

10. The offenses to which the Petitioner pleaded guilty
in Mercer and Fayette Counties, West Virginia, are
criminal offenses related to the delivery of an item or
service under the Medicaid program within the meaning of
section 1128(a) (1) of the Act.

11. The Petitioner's guilty plea was entered knowingly
and voluntarily. P.Ex.A~-1/16, 20.

12. The Petitioner was "convicted" of a criminal offense
within the meaning of sections 1128(a)(1) and 1128(i) of
the Act.

13. The Petitioner was convicted of a criminal offense
“related to the delivery of an item or service" under
Medicaid, within the meaning of section 1128(a)(1) of the
Act.

14. In accordance with section 1128 of the Act, the
Petitioner was properly excluded from participation in
Medicare and Medicaid for a period of five years.

15. The I.G. did not violate the federal Administrative
Procedure Act, 5 U.S.C. 551 et seq., by not promulgating
regulations to distinguish the exclusion authorities in
section 1128(a) (1) and 1128(b)(1) of the Act.

16. The I.G. did not rely upon an "unpublished
guidance/directive" in classifying the Petitioner as
subject to the mandatory exclusion authority of section
1128(a)(1) of the Act.

17. The material and relevant facts in this case are not
contested.

18. The classification of the Petitioner's conviction of
a criminal offense as subject to the authority of section
1128(a)(1) is a legal issue.

19. There is no need for an evidentiary hearing in this
case.
8

20. The I.G. is not prohibited by federal law or
regulations from participation in the exclusion process.

21. The I.G. is entitled to summary disposition in this
proceeding.

DISCUSSION

I. A Minimum Mandatory Five Year Exclusion Was Required
in this Case.

As I stated in Stone, section 1128(a) (1) of the Act
requires the I.G. to exclude individuals and entities
from the Medicare program, and to direct their exclusion
from the Medicaid program, for a minimum period of five
years, when such individuals and entities have been
"convicted" of a criminal offense "related to the
delivery of an item or service" under the Medicare or
Medicaid programs within the meaning of section

1128(a) (1) of the Act.

Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offense at issue. ...
Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. and Ad. News 682, 686.

Since the Petitioner was "convicted" of a criminal
offense and it was "related to the delivery of an item or
service" under the Medicaid program within the meaning of
section 1128(a)(1) and (i) of the Act, the I.G. was
required to exclude the Petitioner for a minimum of five
years.

II. The Petitioner was "Convicted" of a Criminal Offense
as_a Matter of Federal Law.

Section 1128(i) of the Act provides, in pertinent part,
that:

A physician or other individual is considered to have
been "convicted" of a criminal offense --
9

(3) when a plea of guilty or nolo contendere by the
physician or individual has been accepted by a
Federal, State, or local court; ....

The Petitioner admits that he pleaded guilty toa
misdemeanor offense related to the delivery of a service
or item under the Medicaid program, but he contends that
he did so under West Virginia state procedure, which
permitted him to enter a guilty plea but maintain his
innocence, in reliance upon Kennedy v. Frazier, 357
S.E.2d 43, 45 (W.Va. 1987) and North Carolina v. Alford,
400 U.S. 25, 35-38 (1970). P. Rep. Br. 1. The
Petitioner argues that his Kennedy/Alford plea can not be
used to conclusively determine the nature of his
underlying conduct, and that he is now free in this forum
to challenge the I.G.'s allegations as to the nature of
his criminal offense. P.Br. 3. The I.G. notes that
although the Petitioner's guilty plea could be considered
the equivalent of a nolo contendere plea, it is
nonetheless a guilty plea under North Carolina v. Alford,
400 U.S. 25 (1970), and further, that it is undisputed
that, for purposes of section 1128, there is a conviction
when a plea of guilty or nolo contendere is accepted by a
court.

Although an Alford plea does not require an admission of
guilt, it is nonetheless a plea of guilty. I find and
conclude that the Petitioner was "convicted" within the
meaning of section 1128(a)(1) and (i). It is axiomatic
that the interpretation of a federal statute or
regulation is a question of federal and not state law.
United States v. Allegheny Co., 322 U.S. 174, 183(1944);
United States v. Anderson County, Tennessee, 705 F.2d
184, 187 (6th Cir. 1983), cert. denied, 464 U.S. 1017
(1984). My task is to interpret the words of the Act in
light of the purposes they were designed to serve and to
discern the meaning of those words. See Chapman v.
Houston Welfare Rights Organization, 441 U.S. 600, 608
(1979).

The term "accepted" in section 1128(i)(3) is defined by
Webster's Third New International Dictionary, 1976
Unabridged Edition, as the past tense of "to receive with
consent."

In Alford, the issue presented did not involve whether a
plea of guilty was "accepted," but rather, concerned the
validity of the guilty plea entered. Mr. Alford pleaded
guilty, but maintained that he was innocent and was
choosing to plead guilty only to avoid the possible
imposition of a harsher penalty. The Court in Alford
concluded that a guilty plea is valid if the plea
10

represents a "voluntary and intelligent choice among the
alternative courses of action open to the defendant."
400 U.S. at 30. The Court held that the desire of the
defendant in Alford to limit a possible penalty would not
"demonstrate that the plea of guilty was not the product
of free and rational choice, especially where the
defendant was represented by competent counsel." Id.
The Court in Alford stated that it would defer to the
States' wisdom in deciding whether to accept or reject
guilty pleas under the terms of Alford. The State of
West Virginia has chosen to accept Alford pleas and view
them as the guilty pleas they are. See Kennedy v.
Frazier, 357 S.E.2d 43 (W.Va. 1987).

The Fayette County Circuit Court made the following
inquiries to the Petitioner regarding the nature of his
plea:

1. Is it your intention and desire to give those
rights up and to enter this plea of "Guilty" to this
charge that's been described? P. Ex. A~-1/13;

2. A plea of "Guilty" cannot be accepted unless it's
freely and voluntarily given. Has anyone promised
you that if you enter a plea of "Guilty" this Court
will be lenient with you? P. Ex. A-1/16;

3. Now, I want you to listen to this, and that's why
I asked Mr. Billings to bring this case over, as

I've asked him on other occasions when we were taking
pleas under this case--or under this theory. "An
accused may voluntarily, knowingly, and
understandingly consent to the imposition of a proven
sentence even though he is unwilling to admit
participation in the crime if he intelligently
concludes that his interests require a guilty plea" -
- now, here's the part -- "and the record supports
the conclusion that a jury can convict him." Now, do
you feel, sir, that the record in this case so far,
what you've told me, would support a conclusion that
the jury would convict these two folks? P. Ex. A-
1/19-20;

4. Now, listen. Generally, this Court will not
accept a plea of guilty unless the defendant states
that he or she is actually guilty of the offense. Do
you~all understand that? P. Ex. A~-1/20;

5. Now, under this plea bargain agreement that Mr.
Billings has entered into here, and your counsel, you
are proceeding under a case in which the law is as I
just read it to you. And that is that you have to
11

intelligently conclude that your interests require a
guilty plea. Do you both arrive at that conclusion?
P. Ex. A-1/20;

6. Do you do so after a full and fair examination of
all the facts and circumstances and available
evidence in this case? P. Ex. A-1/20-21;

7. And do you feel, considering all of these
circumstances, that the record, as you know it, is
such that a jury might -- could convict you-all and
that it is in your best interest to enter this plea
and to expose yourselves to these penalties that I've
described to you? Do you both feel that way?

P. Ex. A-1/21. 13/

The Petitioner responded affirmatively to each of these
questions. The State accepted the Petitioner's plea, and
by doing so, in its wisdom, determined in effect that the
plea was entered voluntarily and intelligently. The
finding of guilt and acceptance by the State of the
Petitioner's plea thus satisfies the definition set forth
in section 1128(i)(3) for finding that the Petitioner was
"convicted."

III. The Petitioner's Conviction Is “Related to the
Delivery of an Item or Service" under Medicaid.

Section 1128(a)(1) requires the I.G. to exclude from
participation any individual who is convicted of a
criminal offense "related to the delivery of an item or
service" under Medicaid (emphasis added). The Petitioner
was convicted in Mercer County Circuit Court under West
Virginia law of two counts of attempting to commit the
offense of falsifying accounts with the West Virginia
Department of Human Services. P. Ex. A-2/1. In Fayette
County Circuit Court, the Petitioner was convicted of one
count of attempting to commit the offense of falsifying
accounts against the West Virginia Department of Human
Services. P. Ex. A-2/2.

The Petitioner argues that his offenses did not relate to
“delivery of an item or service," but, rather, related to
a misrepresentation based upon incorrect information in

his accounting records. The Petitioner contends that his
offenses relate strictly to the reimbursement function of
the Medicaid program, which is separate and distinct from

13/ The Fayette County Circuit Court accepted the guilty
plea of the Petitioner simultaneously with that of his
mother, Petitioner Joan K. Todd.
12

the delivery of items or services. The I.G. responds
that the Petitioner was convicted of several counts of
attempting to commit the crime of falsifying accounts in
his capacity as an officer of St. Mary's Nursing Home,
and that, as a result of his plea bargain, the Petitioner
agreed to make restitution to the State of West Virginia
in the amount of $31,149.68.14/ The Petitioner's
convictions involved his attempt to falsify Medicaid cost
reports to fraudulently increase the level of Medicaid
reimbursement, which the I.G. contends necessarily
involves misrepresentations concerning such providers!
delivery of health care under the Medicaid program. I.G.
Br. 5. Thus, the I.G. asserts that the Petitioner's
convictions were for crimes related to his nursing homes'
delivery of items or services under the Medicaid progran.
Id.

I find that crimes involving financial misconduct in the
submission of Medicaid claims are "related to" the
“delivery of an item or service." Black's Law
Dictionary, Fifth Edition (West Pub. Co. 1979) defines
"related" as: ". . . standing in relation; connected;
allied; akin." The offense for which the Petitioner was
convicted was "connected to" the delivery of an item or
service under Medicaid. This case should not be decided
in a vacuum, or with a strict, hypertechnical
interpretation of the term "related to" in section
1128(a)(1) of the Act. There is a simple, commonsense
connection, supported by the record, between the actions
associated with the Petitioner's conviction and the
Medicaid program. The Petitioner's interpretation of
"related to" is that the criminal offense must be
restricted to the delivery of an item or service under
Medicare or Medicaid. The Petitioner's strained
interpretation of "related to" is not borne out by the
plain words of section 1128 of the Act or its legislative
history.

The offenses to which the Petitioner pleaded guilty
involved fraud and financial misconduct, and were
"related to the delivery of an item or service" under
Medicaid. The criminal offenses of which the Petitioner
was convicted involved the Petitioner obtaining

14/ The Petitioner and his mother, Petitioner Joan K.
Todd, agreed jointly to make restitution to the State.
In addition, they jointly agreed to pay $13,397.46 as
investigative costs in exchange for the dismissal of the
indictment counts which were not related to the guilty
Pleas. I1.G. Br. 3.
13

reimbursement from Medicaid for items or services which
were not rendered as claimed.15/

Congress's purpose in enacting a separate permissive
exclusion authority in section 1128(b)(1) was not to
provide a more lenient treatment as to any provider
convicted of offenses concerning "financial misconduct."
The separate authority of section 1128(b)(1) was designed
to broaden the scope of the law to authorize the I.G. to
exclude providers who were convicted of offenses
involving government funded health programs in addition
to Medicaid and Medicare, as well as to permit exclusions

15/ Congress intended to exclude individuals convicted
of this type of offense. In the legislative history to
the 1977 enactment, Congress stated that:

Perhaps the most flagrant fraud involves billings for
patients whom the practitioner has not treated. A
related form of fraud involves claims for services to a
practitioner's patients that were not actually furnished
and intentionally billing more than once for the same
service.

H.R. Rep. No. 393-Part II, 95th Cong., 1st Sess. 47,
reprinted in 1977 U.S. Code Cong. & Ad. News 3039, 3050.

Congress reiterated its intent by enacting the Medicare
and Medicaid Patient and Program Protection Act of 1987,
Pub. L. 100-93 (August 18, 1987), and by stating that its
purpose in enacting the legislation was:

to improve the ability of the Secretary and Inspector
General of the Department of Health and Human Services
to protect the Medicare, Medicaid, Maternal and Child
Health Services Block Grant, and Title XX Social
Services Block Grant from fraud and abuse, and to
protect the beneficiaries from incompetent practitioners
and from inappropriate and inadequate care.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. & Ad. News 682. Congress did this
by providing a minimum mandatory period of exclusion for
those convicted of crimes that "relate to the delivery of
an item or service."
14

for offenses relating to fraud and other types of
financial misconduct, for all such programs.16/

As support for his contention that the offense for which
he was convicted did not relate to the "delivery" of
medical services, the Petitioner submitted an affidavit
from a former employee of the Health Care Financing
Administration (HCFA), which administers the Medicaid and
Medicare programs. P. Ex. A-3. In the context of a
provider's compliance with program requirements, the
affiant drew a distinction between more serious
deficiencies which the affiant described as relating to
the "delivery of patient care," such as "an unsafe and
hazardous environment," and those allegedly less critical
deficiencies involving Medicare "conditions of
participation" under the regulations, such as "inadequate
social worker visits" and the proper signing of medical
records. The affiant explained that those more serious
deficiencies relating to "delivery of care" would result
in termination of a provider from the program, while a
violation of other conditions of participation would only
require submission of a plan of correction. In
considering the present case, the affiant concluded that
the offenses for which the Petitioner was convicted
related to "reimbursement through financial misconduct"
and were not "related to the delivery of an item or
service within the conceptual context of the Department's
Medicare/Medicaid programs." P. Ex. A-3/5.

Assuming the affiant's distinction to be a valid one
regarding HCFA's certification of providers, this would
have no relevance in determining Congress's intent in
distinguishing exclusions based upon a conviction of
crimes relating to the "delivery" of medical services
from convictions relating to fraud or other financial
misconduct. As noted by the I.G., the affiant has no
expertise with either the Office of Inspector General,
any health program to detect fraud and abuse, or with
section 1128 of the Act. I.G. Br. 10; P. Ex. A-

3/ (attached curriculum vitae). The affiant's opinions

16/ Since I find that the offense for which the
Petitioner was convicted "related to" the delivery of
services under Medicaid, I conclude that the I.G.
properly classified this case as falling under the
mandatory exclusion authority. It is not relevant here
that the offense in question might hypothetically also
fall within the scope of section 1128(b). Congress
clearly provided that if an offense falls within the
scope of 1128(a), the I.G. has no choice but to exclude
the provider for a minimum five year period.
15

are not germane to the issue of defining the phrase
"related to the delivery of an item or service." The
Petitioner's conviction in this case clearly "related to"
the delivery of medical services, because the Petitioner
pleaded guilty to attempting to falsify accounts filed
with the West Virginia Department of Welfare. Thus,
the criminal offense for which the Petitioner was
convicted is one "related to the delivery of an item or
service" within the meaning of section 1128(a)(1) of the
Act.17/

Iv. The 1.G. Has Complied With The Administrative
Procedure Act.

The Petitioner argued that the I.G. (1) failed to comply
with the federal Administrative Procedure Act, 5 U.S.C.
552(a) (1) and 553, by not promulgating regulations to
distinguish section 1128(a) from 1128(b), and (2) was,
instead, relying on "unpublished guidelines/directives in
implementing the statutory provisions." P. Br. 1 et seq.
He argued that, because of this, he lacked "notice" of
the effect of his court plea. P. Br. 7, 9, 10, 22.

There is no basis for the conclusion that there exists
any ambiguity in the Act such that the promulgation of
regulations to distinguish the two authorities would be
necessary or appropriate.18/ Section 1128(a)(1) clearly

17/ Another argument raised by the Petitioner was that
his Alford guilty plea was improperly used by the I.G.
as "evidence" against the Petitioner in a subsequent
proceeding, contrary to the Federal Rules of Criminal
Procedure and other authority. P. Rep. Br. 2-3; Tape.
I find that the Petitioner's plea was not used as
"evidence" against him in the sense intended by the
authority cited. The federal exclusion statute directs
the I.G. to exclude individuals who are convicted of
criminal offenses related to delivery of services under
Medicaid, and the statute itself defines the term
"convicted" to encompass pleas of guilty or nolo
contendere. Section 1128(i)(3) of the Act.

18/ The I.G. argued in his brief that I lack
jurisdiction to decide questions relating to whether the
Secretary should promulgate regulations in this
circumstance. I.G. Br. 18. Since I conclude that there
is no ambiguity in section 1128 of the Act so that the
promulgation of regulations would be necessary, I do not
resolve this question. In Jack W. Greene, Petitioner, v.
The Inspector General, Docket No. C-56, decided January
(continued...)
16

provides that the I.G. must exclude any provider who has
been convicted of an offense "related to the delivery of
an item or service" under Medicare or Medicaid. The
separate authority of section 1128(b)(1), providing for a
permissive exclusion based on a conviction relating to
delivery, or for fraud and other financial misconduct,
clearly concerns programs "financed in whole or in part
by any Federal, State, or local government agency . .

-"— Section 1128 (b) (1) by its terms does nothing to alter
the I.G.'s charge to exclude providers for a minimum
five-year period when an individual has been convicted
(as defined in the statute) of a criminal offense related
to the delivery of an item or service under Medicaid or
Medicare. An agency is not required to promulgate
implementing regulations when the express terms of the
statute are clear. See, e.g., S.E.C. v. Chenery Corp.,
332 U.S. 194, 201 (1947).

18/ (...continued)

31, 1989, Michael I. Sabbagh, M.D., Petitioner v. The
Inspector General, Docket No. C-59, decided February 22,
1989, and Howard Be Reife, D.P.M., Petitioner, v. The
Inspector General, Docket No. C~-64, decided May 5, 1989,
the ALJ concluded that he lacked such jurisdiction, based
on the language of the governing statute and regulations.
For instance, 42 C.F.R. 1001.172 limits the grounds on
which an excluded provider may request a hearing before
an ALJ. On the other hand, a comparison of the
regulations pertaining to exclusion actions with
regulations governing the other major health care
sanction authority of the I.G. may support accepting
jurisdiction in matters such as these. The regulations
governing hearings under the Civil Monetary Penalties
Law, section 1128A of the Act, provide at 42 C.F.R.
1003.115(c) ("Authority of ALJ."):

The ALJ does not have the authority to decide
upon the validity of Federal statutes or
regulations.

This provision might be interpreted to preclude an ALJ's
review of whether the Secretary must promulgate
regulations in certain circumstances. By comparison, no
restrictions on the "authority" of the ALJ are contained
in either the Regulations or the Act, and it would seem a
reasonable conclusion that the Secretary may have
intended for the ALJ to review matters concerning the
validity of the Regulations in hearing exclusion cases.
17

Since I find the terms of the Act itself to be clear, I
find that the Petitioner had "notice" that his court plea
would result in an exclusion for a minimum five year
period.

I likewise find that the I.G. did not rely upon
“unpublished guidelines/directives" in classifying the
Petitioner's offense. P. Br. 9. The Petitioner
submitted (as P. Ex. A-4) a 15-page document entitled
“Civil Monetary Penalty and Exclusion Authorities," which
contains a listing of each of the statutory authorities
under which the I.G. may proceed in sanctioning a health
care provider. The document contains a brief description
of "conduct" and the corresponding period of exclusion or
other appropriate information. The Petitioner presented
no direct support for his allegation that the I.G. used
this document in determining whether to classify a
particular case as subject to section 1128(a) or 1128(b),
nor did the Petitioner even speculate how these pages
might conceivably serve such a purpose. An examination
of the document indicates that it was apparently merely
used as a convenient listing of the numerous statutory
authorities which authorize the I.G.'s sanction
activities. By its terms, the document provides no
guidance in determining how to classify a particular case
between the various statutory provisions.

Vv. There Is No Need For An Evidentiary Hearing In This

Case.

I also find to be without merit the Petitioner's argument
that he is entitled to an evidentiary hearing concerning
the classification of his exclusion. P. Br. 23-26. The
Petitioner availed himself of the opportunity to present
oral argument on the legal issues raised in his briefs.
The Petitioner does not convincingly explain how the
record might be further developed through the holding of
an evidentiary hearing.

The issue of "categorizing" the Petitioner's offense as
being subject to the mandatory exclusion authority is a
legal issue. The Petitioner has already stipulated to
the court documents concerning the nature of the criminal
proceedings against the Petitioner, and has even
presented an affidavit from an expert concerning the
meaning of the phrase "delivery of services."

In his final brief, the Petitioner maintained that he
would demonstrate at an evidentiary hearing that his
conduct was not criminal in nature. P. Rep. Br. 6. This
is a collateral attack on a criminal judgment issued in
another forum and a frivolous argument as it relates the
18

I.G.'s determination to exclude the Petitioner under the
section 1128(a)(1) authority. I have already addressed
the Petitioner's arguments concerning whether the
activities at issue "related to the delivery of an item
or service" or were instead related only to "fraud or
other financial misconduct." The underlying activities
that gave rise to the criminal charges against him are
otherwise irrelevant; while such matters might be
pertinent to actually trying criminal charges against
him, or to the State Criminal Court for purposes of
sentencing, they would have no further relevance to a
determination in this case.

VI. The I.G.'s Participation In fhe Exclusion Process
Does Not Violate The Act.

The I.G.'s "participation" in the exclusion process is
not contrary to the Act, because it does not conflict
with the prohibition on the "transfer of program
operating responsibilities" to the I.G. 42 U.S.C.
3526(a). The need for such a prohibition arose when the
Office of Inspector General was created from other
components of the Department, such as the Health Care
Financing Administration, and Congress wanted to maintain
the independent and objective nature of the I.G. S. Rep.
No. 1324, 94th Cong., 2d Sess. 8, reprinted in 1976 U.S.
Code Cong. and Ad. News 5420, 5427; see 42 U.S.C. 3521.
The Petitioner argued, in effect, that the act of
excluding providers from federal programs violates this
prohibition since this constitutes a "program." As
support for this position, the Petitioner cited certain
Department regulations which refer to the transfer of
“responsibility" to the I.G. for fraud and abuse
determinations. P. Br. 32-33. The Petitioner also
argued that the I.G. would be unable to "objectively
assess the Department's administrative law process if the
OIG is a participant." P. Br. 34.

The Petitioner has provided no basis for me to conclude
that the exclusion of a provider from the Medicare and
Medicaid programs is a "program operating responsi-
bility."19/ The term "program" is subject to various

19/ The I.G. argued in his brief that I lack
jurisdiction to decide this question, relying on Jack W.
Greene, Petitioner, v. The Inspector General, Docket No.
c-56, decided January 31, 1989, in which the ALJ
concluded that he lacked such jurisdiction, based on the
language of the governing statute and regulations. I.G.
Br. 18; see note 18, above. As I noted with regard to
(continued...)

19

meanings, and the Petitioner has cited no authority that
Congress intended this term to encompass exclusion
determinations or other fraud and abuse sanction
activities.

Moreover, Congress, in amending and strengthening the
exclusion law, has itself approved the involvement of the
I.G. in the exclusion process, since it is the I.G. who
has performed this responsibility from the law's
inception. In fact, the legislative history of the 1987
amendments to the law expressly approves the Secretary's
delegation of the exclusion authority to the I.G.:

Under current practice, the Secretary has delegated
all existing suspension, exclusion, and civil
monetary penalty authorities to the Department's
Inspector General. The Committee believes that this
delegation of authority by the Secretary is entirely
consistent with the statutory mandate of the HHS
Inspector General (42 U.S.C. section 3521 et seq.)
and has resulted in the efficient administration of
these authorities. The Committee expects the
Secretary both to continue this existing practice and
to delegate all new statutory exclusion authorities
created by this bill to the Department's Inspector
General.

S. Rep. No. 109, 100th Cong., lst Sess. 14, reprinted in
1987 U.S. Code Cong. and Ad. News 682, 695.

19/ (...continued)

the Petitioner's arguments concerning the Secretary's
promulgation of regulations, I do not need to resolve
this jurisdictional question, since I find the
Petitioner's argument here to be so clearly without
merit. As I also noted in the context of the
promulgation of regulations, the issue of my jurisdiction
over this matter is not so clearly established.
20

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude that the I.G. properly
excluded the Petitioner from the Medicare program, and
directed his exclusion from State health care programs,
for the minimum mandatory period of five years.

IT IS SO ORDERED.
/s/

Charles E. Stratton
Administrative Law Judge
